IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 04-14010                     JULY 27, 2005
                            Non-Argument Calendar              THOMAS K. KAHN
                          ________________________                  CLERK


                       D.C. Docket No. 03-00083-CR-01-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

ADOLPH TROY MARTINEZ,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         _________________________

                                 (July 27, 2005)

Before TJOFLAT, DUBINA and BARKETT, Circuit Judges

PER CURIAM:

      John Flythe, appointed counsel for Adolph Troy Martinez in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Martinez’s convictions and

sentences are AFFIRMED.




                                         2